
	
		I
		112th CONGRESS
		1st Session
		H. R. 2094
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2011
			Mr. Larsen of
			 Washington (for himself, Mr. Hastings of
			 Washington, Mr. Smith of
			 Washington, Mrs. McMorris
			 Rodgers, Mr. Dicks,
			 Mr. Gonzalez,
			 Mr. Inslee,
			 Mr. Moran,
			 Ms. Hirono,
			 Ms. Hanabusa,
			 Mr. Kissell, and
			 Mr. McDermott) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To amend title VIII of the Elementary and Secondary
		  Education Act of 1965 to require the Secretary of Education to complete
		  payments under such title to local educational agencies eligible for such
		  payments within 3 fiscal years.
	
	
		1.Short titleThis Act may be cited as the
			 Impact Aid Timely Repayment Act of
			 2011.
		2.Timely
			 paymentsSection 8010 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7710) is amended by
			 adding at the end the following:
			
				(d)Timely
				payments
					(1)In
				generalSubject to paragraph (2), the Secretary shall pay a local
				educational agency the full amount that the agency is eligible to receive under
				this title for a fiscal year not later than September 30 of the second fiscal
				year following the fiscal year for which such amount has been appropriated if,
				not later than 1 calendar year following the fiscal year in which such amount
				has been appropriated, such local educational agency submits to the Secretary
				all the data and information necessary for the Secretary to pay the full amount
				that the agency is eligible to receive under this title for such fiscal
				year.
					(2)Payments with
				respect to fiscal years in which insufficient funds are
				appropriatedFor a fiscal year in which the amount appropriated
				under section 8014 is insufficient to pay the full amount a local educational
				agency is eligible to receive under this title, paragraph (1) shall be applied
				by substituting is available to pay the agency for the
				agency is eligible to receive each place it
				appears.
					.
		
